UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 23, 2015 AOXING PHARMACEUTICAL COMPANY, INC. (Exact name of registrant as specified in its charter) Florida 0-24185 65-0636168 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 444 Washington Blvd., Suite 3338, Jersey City, New Jersey 07310 (Address of Principal Executive Office) (Zip Code) (646) 367 1747 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders On June 23, 2015, Aoxing Pharmaceutical Company, Inc. (the “Company”) held its annual shareholder meeting. The shareholders approved the following proposals: Proposal 1 - Election of Directors. The shareholders elected Zhenjiang Yue, Guozhu Xu, Yang Li and Hui Shao as directors to hold office until the next annual meeting of shareholders and until their successors are duly elected. A summary of votes cast follows below: Nominee Votes for Votes Withheld Broker Non-Votes Zhenjiang Yue 0 Guozhu Xu 0 Yang Li 0 Hui Shao 0 Proposal 2 - To ratify the appointment of BDO China Shu Lun Pan Certified Accountants, LLP as independent registered public accounting firm of the Company for the fiscal year ending June 30, 2015.This proposal was approved with 48,220,467 shares voting for and 51,080shares voting against it (with 82,729 abstaining votes). Item 5.03Election of Directors On June 23, 2015, immediately following the annual shareholders meeting, the Board of Directors voted to increase the number of members of the Board to five, and elected Jun Min to fill the vacancy on the Board. Jun Min had served as a member of the Board until the annual shareholders meeting. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. Aoxing Pharmaceutical Company, Inc. Date:June 23, 2015 By: /s/ Zhenjiang Yue Zhenjiang Yue, Chief Executive Officer
